Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 09/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,623,651 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-14 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim1 recites an image processing device, comprising: circuitry configured to: determine a size of an insertion portion based on a difference between a first brightness of a first pixel area of an endoscopic image and a second brightness of a second pixel area of the endoscopic image, wherein the endoscopic image corresponds to an image captured by an endoscope; extract, as an extraction area, an area corresponding to the determined size of the insertion portion, wherein the extraction area is extracted from the endoscopic image; and control exposure of the endoscope based on an output value of an image sensor of the endoscope in the extraction area.
Claim7 recites medical signal processing device, comprising: circuitry configured to: obtain an endoscope image signal from an imaging portion of an endoscope; determine an observation area based on a difference between a first brightness of a first pixel area of the endoscope image signal and a second brightness of a second pixel area of the endoscope image signal, wherein the observation area is associated with a type of an insertion portion of the endoscope; and control an exposure of the imaging portion based on an output value of the observation area.
Claim13 recites a medical signal processing method, comprising: in a medical signal processing device: obtaining an endoscope image signal from an imaging portion of an endoscope; determining an observation area based on a difference between a first brightness of a first pixel area of the endoscope image signal and a second brightness of a second pixel area of the endoscope image signal, wherein the observation area is associated with a type of an insertion portion of the endoscope; and controlling an exposure of the imaging portion based on an output value of the observation area.
Claim14 recites a non-transitory computer-readable medium having stored thereon computer-executable instructions that, when executed by a processor of a medical signal processing device, cause the processor to execute operations, the operations comprising: obtaining an endoscope image signal from an imaging portion of an endoscope; determining an observation area based on a difference between a first brightness of a first pixel area of the endoscope image signal and a second brightness of a second pixel area of the endoscope image signal, wherein the observation area is associated with a type of an insertion portion of the endoscope; and controlling an exposure of the imaging portion based on an output value of the observation area.
The closest prior arts, Lida et al US 2003/0076411, Kobayashi US 2004/0092792, either singularly or in combination fail to anticipate or render the underlined limitations obvious. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484